Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–02074–KMT

ROSE BANKS,
LAMONT BANKS,
COLORADO SPRINGS FELLOWSHIP CHURCH,

       Plaintiffs/Counterclaim-Defendants,
v.

TERRELLE JACKSON,

       Defendant/Counterclaim-Plaintiff.


                                             ORDER


       This matter is before the court on two motions: (1) Plaintiffs/Counterclaim-Defendants’

“Motion for Preliminary Injunction;” and (2) Defendant/Counterclaim-Plaintiff’s “Motion for

Sanction Request.” ([“Plaintiffs’ Motion”], Doc. No. 62; [“Defendant’s Motion”], Doc. No. 64.)

Defendant/Counterclaim-Plaintiff has responded in opposition to the Motion for Preliminary

Injunction, and Plaintiffs/Counterclaim-Defendants have replied. ([“Defendant’s Response”],

Doc. No. 63; [“Plaintiffs’ Reply”], Doc. No. 66.) Plaintiffs/Counterclaim-Defendants have

likewise responded in opposition to the Motion for Sanctions. [“Plaintiffs’ Response”], Doc. No.

69.) No other briefing has been filed as to the two present Motions, and the time to do so has

lapsed. For the following reasons, both Motions are DENIED.
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 2 of 8




                                  STATEMENT OF THE CASE

       Plaintiffs/Counterclaim-Defendants Rose Banks, her adult son, Lamont Banks, and the

Pentecostal Christian church of which they are both members, Colorado Springs Fellowship

Church [collectively, “Plaintiffs”] bring this diversity action against a former church parishioner,

Defendant/Counterclaim-Plaintiff Terrelle Jackson [“Defendant,” or “Mr. Jackson”] asserting

claims for defamation, intentional infliction of emotional distress, and extreme and outrageous

conduct. ([“Complaint”], Doc. No. 10.) Specifically, Plaintiffs allege that, starting around June

2018, and continuing to the present date, Mr. Jackson has been “post[ing] on social media

defamatory, false and slanderous statements” about them. (Id. at ¶¶ 2, 5.)

       After this lawsuit was commenced, on September 8, 2020, Plaintiffs filed a motion for a

preliminary injunction, pursuant to Federal Rule of Civil Procedure 65, asking that the court

enjoin Mr. Jackson “from posting or disseminating any further statements, comments or

otherwise publishing any remarks or observations regarding the named Plaintiffs herein.” (Doc.

No. 20 at 1.) Given that Plaintiffs were essentially asking the court to prohibit Mr. Jackson from

speaking, writing, or publishing about them, at all, before any jury determination that Mr.

Jackson’s comments were, in fact, false and defamatory, the court denied Plaintiffs’ motion, on

the grounds that a “preliminary prior restraint” is “something the court cannot do.” Banks v.

Jackson, No. 1:20-cv-02074-DDD-KMT, 2020 WL 6870739, at *2 (D. Colo. Oct. 2, 2020).

       On February 2, 2021, Plaintiffs filed the present Motion for Preliminary Injunction,

asking once again, that the court enjoin Mr. Jackson “from posting or disseminating any further

statements, comments or otherwise publishing any remarks or observations regarding the named

Plaintiffs herein.” (Pls.’ Mot. 1.) Plaintiffs state that this, their second request for a preliminary


                                                   2
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 3 of 8




injunction, is based on “new evidence,” which “concerns a recent posting by [] Defendant that

can reasonably be described as promoting violence and more than merely suggesting that the

target of the violence be the Plaintiff Rose Banks.” (Doc. No. 62-1 at 2-3.) Specifically,

Plaintiffs reports that, on January 15, 2021, Mr. Jackson posted the following statements to his

personal Facebook account:

       You’ll find that a lot of folk have such hatred in their heart towards Rose Banks
       and want to see her dead . . . if that’s your goal stay FAR AWAY from me. I want
       to see her REPENT! . . . we are not the same! #ISaidWhatISaid

(Doc. No. 62-4.) According to Plaintiffs, “[t]he only conclusion that can be reached” from this

social media post is that Mr. Jackson “is making clear, by obfuscation, but still evident to anyone

who reads his posting, that he is making, minimally, a veiled threat of violence against Ms.

Banks.” (Doc. No. 62-1 at 6.) Plaintiffs, thus, contend that the court should “preliminary enjoin

[] Defendant from posting anything additional regarding the named Plaintiffs.” (Id. at 12.)

       On February 8, 2021, Mr. Jackson, who is proceeding pro se,1 filed a Response to the

Motion for Preliminary Injunction, insisting that “[a]nyone using a proper conscience and

comprehension can tell that [the January 15, 2021 Facebook post] was in no way a threat towards

the Plaintiff whatsoever.” (Def.’s Resp. 1.) That same day, Mr. Jackson filed a Motion for

Sanctions, asking that “a sanction be placed on each Plaintiff and their lawyer for the utter

disrespect and sheer unconcern for wasting the courts [sic] precious time and efforts.” (Def.’s

Mot. 1.) Specifically, Mr. Jackson argues that Plaintiffs’ renewed request for a preliminary


1
  Mindful of Mr. Jackson’s pro se status, the court “review[s] his pleadings and other papers
liberally and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell
v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner,
404 U.S. 519, 520–21 (1972) (holding the allegations of a pro se litigant “to less stringent standards
than formal pleadings drafted by lawyers”).

                                                  3
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 4 of 8




injunction “is based off a false perspective and a delusional conclusion and this should merit a

legal sanction.” (Id.)

                                            ANALYSIS

I. Plaintiffs’ Motion for Preliminary Injunction

       A preliminary injunction is an extraordinary remedy; accordingly, the movant’s right to

relief must be “clear and unequivocal.” Flood v. ClearOne Commc’ns, Inc., 618 F.3d 1110,

1117 (10th Cir. 2010). A movant must show: (1) a likelihood of success on the merits; (2) a

threat of irreparable harm, which outweighs any harm to the nonmovant; and (3) that the

injunction would not adversely affect the public interest. Awad v. Ziriax, 670 F.3d 1111, 1125

(10th Cir. 2012).

       In the present Motion, Plaintiffs, once again, ask the court to totally enjoin Mr. Jackson

from speaking, writing, or publishing about them, prior to any determination that Mr. Jackson is

liable for defamation. (Pls.’ Mot. 1.) Such a prohibition is a form of prior restraint. Auburn

Police Union v. Carpenter, 8 F.3d 886, 903 (1st Cir. 1993) (“A prior restraint is a government

regulation that limits or conditions in advance the exercise of protected First Amendment

activity.”). As previously stated in this very case, an injunction as to defamatory statements is

permissible, only if it is (1) “narrowly tailored,” (2) “based upon a continuing course of

repetitive speech,” and (3) “granted only after a final adjudication on the merits that the speech is

unprotected.” Banks, 2020 WL 6870739, at *2 (quoting Auburn, 8 F.3d at 903); see Org. for a

Better Austin v. Keefe, 402 U.S. 415, 419 (1971) (“Any prior restraint on expression comes to

this Court with a heavy presumption against its constitutional validity.”). Here, there still has not

been a “final adjudication on the merits.” Auburn, 8 F.3d at 903. As such, Plaintiffs’ renewed


                                                  4
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 5 of 8




request for a prior restraint injunction must be denied. See Banks, 2020 WL 6870739, at *2

(denying a preliminary injunction motion on that basis).

II. Defendant’s Motion for Sanctions

        Mr. Jackson asks that sanctions be imposed against Plaintiffs, on the basis that their

Motion for Preliminary Injunction was “heinous and egregious,” and was filed purely as “an

abusive and deceptive tactic.” (Def.’s Mot. 1-2.) In addition, Mr. Jackson argues that the

preliminary injunction motion was, ultimately, “a waste of the courts [sic] time and resources.”

(Id. at 2.)

        Federal Rule of Civil Procedure 11 provides, in pertinent part:

        (b) Representations to the Court. By presenting to the court a pleading, written
        motion, or other paper—whether by signing, filing, submitting, or later advocating
        it—an attorney or unrepresented party certifies that to the best of the person’s
        knowledge, information, and belief, formed after an inquiry reasonable under the
        circumstances:

              (1) it is not being presented for any improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation;

              (2) the claims, defenses, and other legal contentions are warranted by existing
              law or by a nonfrivolous argument for extending, modifying, or reversing
              existing law or for establishing new law;

              (3) the factual contentions have evidentiary support or, if specifically so
              identified, will likely have evidentiary support after a reasonable opportunity
              for further investigation or discovery[.]

Fed. R. Civ. P. 11(b)(1)-(3). “If, after notice and a reasonable opportunity to respond, the court

determines that Rule 11(b) has been violated, the court may impose an appropriate sanction on

any attorney, law firm, or party that violated the rule or is responsible for the violation.” Fed. R.

Civ. P. 11(c)(1). A finding of bad faith is not necessary to find a violation of Rule 11. Colo.

Chiropractic Counsel v. Porter Memorial Hosp., 650 F. Supp. 231, 237 (D. Colo. 1986). The

                                                   5
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 6 of 8




applicable standard is one of objective reasonableness in all circumstances. White v. Gen.

Motors Corp., 908 F.2d 675 680 (10th Cir. 1990). The court retains discretion as to whether to

impose sanctions under Rule 11. See Augustine v. United States, 810 F.2d 991, 996 (10th Cir.

1987) (“The refusal to impose sanctions is solely within the discretion of the trial court, to be

reversed only when that discretion is abused.”).

       Here, Mr. Jackson’s Motion for Sanctions fails for both procedural and substantive

reasons. Procedurally, there is no indication in the record that Mr. Jackson complied with the

mandatory safe harbor provision of Rule 11(c)(2), which requires a party who seeks Rule 11

sanctions to serve a copy of his or her motion on the party accused of sanctionable behavior

twenty-one days before the motion is filed. Fed. R. Civ. P. 11(c)(2); Roth v. Green, 466 F. 3d

1179, 1191-92 (10th Cir. 2006). In the Tenth Circuit, Rule 11’s safe harbor provision is “strictly

enforced.” Dowling v. Gen. Motors LLC, 333 F.R.D. 534, 538 n.5 (D. Colo. 2019) (quoting Wolf

v. Petrock, No. 08-cv-02749-PAB-KMT, 2010 WL 2232353, at *2 (D. Colo. June 2, 2010); see

Roth, 466 F.3d at 1192-93 (holding substantial compliance with Rule 11(c)(2) to be insufficient).

Therefore, Mr. Jackson’s motion is appropriately denied on that basis alone. See Wolf, 2010 WL

2232353, at *2 (denying a defendant’s motion for sanctions, because there was no evidence that

the defendant complied with Rule 11(c)(2)).

       Substantively, Mr. Jackson does not demonstrate any arguable basis for the imposition of

sanctions. In his Motion, Mr. Jackson asks that sanctions be imposed against Plaintiffs and their

attorney, on the grounds that the Motion for Preliminary Injunction “was a super far reach and

show[ed] no respect for the courts,” in that it “contained several fabricated key points,” and was

“based off of a false perspective and a delusional conclusion.” (Def.’s Mot. 1.) In addition, Mr.


                                                   6
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 7 of 8




Jackson claims that Rose Banks, specifically, provided information in support of the motion that

was “falsified and deceptive.” (Id. at 1-2.) Notably, however, Mr. Jackson fails to even identify

the purportedly “fabricated” information, much less to explain why Plaintiffs’ submission of that

information warrants the imposition of legal sanctions against them.

        To the extent that Mr. Jackson is asking the court to address the merits of his claims or

defenses, Rule 11 is not the appropriate vehicle for such a request. See 5A Charles Wright,

Arthur Miller & Edward Cooper, Federal Practice & Procedure § 1336 (3d ed. 2009) (“Rule 11

should not be used to raise issues as to the legal sufficiency of a claim or defense that more

appropriately can be disposed of by a motion to dismiss, a motion for judgment on the pleadings,

a motion for summary judgment, or a trial on the merits.”); see also Ross v. Mukasey, No. 08-cv-

00643-PAB-MJW, 2009 WL 4250124, at *2 (D. Colo. Nov. 24, 2009) (“[U]nlike a motion for

summary judgment or other established means for addressing the merits of a case, Rule 11 lacks

a framework under which factual issues may be settled.”); Truong v. Smith, 28 F. Supp. 2d 626,

633 (D. Colo. 1998) (denying a motion for sanctions, because it invoked the merits of the case

and “[s]uch arguments . . . are more properly presented in a motion for summary judgment”).

       Plaintiffs, in response, insist that their most recent request for a preliminary injunction

“was premised upon entirely new grounds than the prior Motion.” (Pls.’ Resp. 1.) In addition,

Plaintiffs contend that the “purpose” of the renewed motion for a preliminary injunction “was

laid out plainly and reasonably, and was premised upon Jackson’s aggravating and heightened

use of social media to a level not cited in the prior motion.” (Id. at 2.) The court, upon its

review of the Motion for Preliminary Injunction, finds that the document reflects a sufficiently

diligent, thorough attempt to respond to what Plaintiffs’ perceived to be “a continuous and


                                                  7
Case 1:20-cv-02074-KMT Document 99 Filed 05/12/21 USDC Colorado Page 8 of 8




unceasing libelous attack” upon their reputations. (Pls.’ Mot. 1.) Therefore, the motion for

sanctions under Rule 11 is appropriately denied.

        Accordingly, it is

        ORDERED that the “Motion for Preliminary Injunction” (Doc. No. 62) is DENIED. It

is further

        ORDERED that the “Motion for Sanction Request” (Doc. No. 64) is DENIED.

        Dated this 12th day of May, 2021.




                                                8
